Opinion by
Donlon, J.
It was stipulated that the principles herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 CCPA 112, C.A.D. 351), and that the ease of merchandise, reported by the inspector as manifested, not found, was not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited, it was held that duty is not assessable upon the case of merchandise, which was reported by the inspector as manifested, not found. The protest was sustained to this extent.